Citation Nr: 1714123	
Decision Date: 05/01/17    Archive Date: 05/11/17

DOCKET NO.  11-25 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for diabetes mellitus, type II, with nephropathy.

2.  Entitlement to an initial rating in excess of 70 percent for peripheral neuropathy of the right upper extremity.

3.  Entitlement to an initial rating in excess of 60 percent for peripheral neuropathy of the left upper extremity.

4.  Entitlement to an initial rating in excess of 40 percent for peripheral neuropathy (sciatic nerve) of the right lower.

5.  Entitlement to an initial rating in excess of 40 percent for peripheral neuropathy (sciatic nerve) of the left lower extremity.

6.  Entitlement to an initial rating in excess of 30 percent for peripheral neuropathy (femoral nerve) of the right lower extremity.

7.  Entitlement to an initial rating in excess of 30 percent for peripheral neuropathy (femoral nerve) of the left lower extremity.

8.  Entitlement to an initial compensable rating for erectile dysfunction associated with diabetes mellitus, type II, with nephropathy.

9.  Entitlement to an effective date prior to June 30, 2008, for the grant of service connection for posttraumatic stress disorder (PTSD). 

10.  Entitlement to an effective date prior to December 17, 2008 for the grant of special month compensation (SMC) at the housebound rate.  

11.  Entitlement to service connection for a low back disorder, to include as secondary to service-connected disabilities.  


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel



INTRODUCTION

The Veteran served on active duty from July 1966 to March 1970, to include service in Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2008,  June 2009, January 2010 and July 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The November 2008 decision granted service connection for diabetes mellitus, type II, and assigned a 20 percent rating.  The June 2009 rating decision granted service connection for peripheral neuropathy of the upper and lower extremities and assigned a 20 percent rating for each extremity.  Further, the January 2010 rating decision granted service connection for erectile dysfunction and assigned a noncompensable rating.  This decision also denied service connection for degenerative disc disease of the lumbar spine.  Finally, the July 2011 rating decision also granted service connection for PTSD, effective June 30, 2008,   and assigned a 30 percent rating prior to June 2, 2011 and a maximum 100 percent evaluation thereafter.  The decision also awarded SMC at the housebound rate effective June 2, 2011.  

By rating decision in March 2013, the RO increased the peripheral neuropathy ratings for the right and left upper extremities to 40 and 30 percent each, respectively.  A June 2013 rating decision assigned an effective date of December 17, 2008, the date of the award of service connection.  Subsequently, a December 2014 rating decision awarded the following: a maximum 100 percent rating for PTSD from the date of award of service connection; a 70 percent rating for peripheral neuropathy of the right upper extremity from the date of award of service connection; a 60 percent rating for peripheral neuropathy of the left upper extremity from the date of award of service connection, a 40 percent rating each for peripheral neuropathy of the sciatic nerve of the right and left lower extremities from the date of award of service connection; separate ratings of 30 percent each for peripheral neuropathy of the femoral nerve of the right and left lower extremities, effective May 17, 2014; and an earlier effective date of December 17, 2008 for the award of SMC at the housebound rate.  However, where there is no clearly expressed intent to limit the appeal to entitlement to a specified disability rating, the RO and Board are required to consider entitlement to all available ratings for that condition.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  The issues therefore remain in appellate status and have been characterized as set forth on the front page of this decision.   
  
The issue of entitlement to service connection for malaria was also on appeal; however, this issue was granted in the December 2014 rating decision; representing a full grant of the benefit sought on appeal.

In November 2016, the Veteran testified at a Board hearing at the local RO before the undersigned Veterans Law Judge; a transcript of the hearing has been associated with the record.  The Veteran was previously represented by a private attorney.  However, at the Board hearing and in a November 2016 statement, the Veteran revoked this representation.  As the Veteran has not obtained another representative, the Board now recognizes the Veteran as proceeding pro se in this appeal.

The issue of entitlement to automobile or other conveyance and adaptive equipment has been raised by the record in a July 2016 application, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The issues of entitlement to a compensable rating for erectile dysfunction and entitlement to service connection for a low back disorder are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  From the date of award of service connection, the Veteran's service-connected type II diabetes mellitus requires insulin and restricted diet, but not regulation of activities. 

2.  From the date of award of service connection, the Veteran's peripheral neuropathy of the right upper extremity approximated no more than severe incomplete paralysis of the radicular nerve of the major arm.

3.  From the date of award of service connection, the Veteran's peripheral neuropathy of the left upper extremity approximated no more than severe incomplete paralysis of the radicular nerve of the minor arm.

4.  From the date of award of service connection, the Veteran's peripheral neuropathy (sciatic nerve) of the right lower extremity approximated no more than moderately severe incomplete paralysis of the sciatic nerve.

5.  From the date of award of service connection, the Veteran's peripheral neuropathy (sciatic nerve) of the left lower extremity approximated no more than moderately severe incomplete paralysis of the sciatic nerve.

6.  From the date of award of service connection, the Veteran's peripheral neuropathy (femoral nerve) of the right lower extremity approximated no more than severe incomplete paralysis of the femoral nerve.

7.  From the date of award of service connection, the Veteran's peripheral neuropathy (femoral nerve) of the left lower extremity approximated no more than severe incomplete paralysis of the femoral nerve.

8.  The Veteran did not file a formal or informal claim for entitlement to service connection for PTSD prior to June 30, 2008.

9.  The Veteran did not have a total evaluation due to his service-connected PTSD, and an additional disability rated as 60 percent disabling prior to December 17, 2008.



CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 20 percent for type II diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155 , 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102 , 3.159, 3.321, 4.1, 4.3, 4.7, 4.115(a), 4.115(b), 4.119, Diagnostic Code 7913 (2016).

2.  The criteria for an initial rating in excess of 70 percent for peripheral neuropathy of the right upper extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. Part 4, including §§ 4.7, 4.124a, Diagnostic Code 8513 (2016).

3.  The criteria for an initial rating in excess of 60 percent for peripheral neuropathy of the left upper extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. Part 4, including §§ 4.7, 4.124a, Diagnostic Code 8513 (2016).

4.  The criteria for an initial rating in excess of 40 percent for peripheral neuropathy (sciatic nerve) of the right lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. Part 4, including §§ 4.7, 4.124a, Diagnostic Code 8520 (2016).

5.  The criteria for an initial rating in excess of 40 percent for peripheral neuropathy (sciatic nerve) of the left lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. Part 4, including §§ 4.7, 4.124a, Diagnostic Code 8520 (2016).

6.   The criteria for an initial rating in excess of 30 percent for peripheral neuropathy (femoral nerve) of the right lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. Part 4, including §§ 4.7, 4.124a, Diagnostic Code 8526 (2016).
 
7.  The criteria for an initial rating in excess of 30 percent for peripheral neuropathy (femoral nerve) of the left lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. Part 4, including §§ 4.7, 4.124a, Diagnostic Code 8526 (2016).
8.  The criteria for assignment of an effective date prior to June 30, 2008, for the grant of service connection for PTSD have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2016).

9.  The criteria for assignment of an effective date prior to December 17, 2008 for special monthly compensation at the housebound rate have not been met.  38 U.S.C.A. §§ 5110, 1114(s) (West 2014); 38 C.F.R. §§ 3.151, 3.155, 3.350 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  

With respect to the Veteran's claims herein decided, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

Additionally, the Veteran was afforded VA examinations in March 2009, July 2009, January 2013 and May 2014 to evaluate the severity of his service-connected diabetes and its associated complications.  The Board finds that the VA examinations are adequate because, as discussed below, they based upon consideration of the Veteran's pertinent medical history, his lay assertions and current complaints, and because they provide detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  Furthermore, the Veteran has not asserted, and the evidence does not show, that his symptoms have materially worsened since the most recent May 2014 evaluation.  See 38 C.F.R. §§ 3.326, 3.327 (reexaminations will be requested whenever VA determines there is a need to verify the current severity of a disability, such as when the evidence indicates there has been a material change in a disability or that the current rating may be incorrect.); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  The Board accordingly finds no reason to remand for further examination. 

Relevant to the Veteran's claim for an earlier effective date for service connection for PTSD, the Board notes that relevant medical evidence was reviewed by the RO in connection with the adjudication of the Veteran's service connection claim.  However, pertinent to his effective date claim, as the Veteran has been assigned the earliest possible effective date under VA regulations, namely the date of receipt of his original claim for service connection, and his arguments on appeal are limited to his interpretation of governing legal authority, all pertinent information and evidence is already contained in the claims file.  There is no outstanding information or evidence that would help substantiate the Veteran's claim.  VA's General Counsel has held that in cases where a claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit, VA is not required to provide notice of, or assistance in developing, the information and evidence necessary to substantiate such a claim under 38 U.S.C.A. §§ 5103(a) and 5103A.  See VAOPGCPREC 5-04 (June 23, 2004). 

In conclusion, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  Therefore, the Board finds it may proceed to a decision on the merits.

II.  Increased Rating Claims

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  
 
In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Further, at the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Id. at 126.

For purposes of the analyses below, the Board observes that the terms "mild," "moderate" and "severe" are not defined in VA regulations, and the Board must arrive at an equitable and just decision after having evaluated the evidence.  38 C.F.R. § 4.6.

Under 38 C.F.R. § 4.123 (2016), neuritis (characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating) is to be rated on the scale for the nerve involved, with a maximum equal to severe incomplete paralysis.  This code further provides that for neuritis (other than for the sciatic nerve) not characterized by the organic changes referred to the maximum rating will be that for moderate incomplete paralysis. 
 
Under 38 C.F.R. § 4.124 (2016), neuralgia (characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve) is to be rated with a maximum equal to moderate incomplete paralysis.

The term "incomplete paralysis," with this and other peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38  C.F.R. § 4.124a (2016).

Diabetes Mellitus

The Veteran's diabetes mellitus, type II, is rated 20 percent disabling under the criteria of 38 C.F.R. § 4.119, Diagnostic Code 7913.  Diabetes mellitus requiring insulin and restricted diet, or; oral hypoglycemic agent and restricted diet, is rated as 20 percent disabling.  Diabetes mellitus requiring insulin, restricted diet, and regulation of activities is rated as 40 percent disabling.  Diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately rated, is rated as 60 percent disabling.  Diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately rated, is rated as 100 percent disabling.

Note (1) to Diagnostic Code 7913 provides that compensable complications of diabetes are to be rated separately unless they are part of the criteria used to support a 100 percent rating (under Diagnostic Code 7913).  Noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913.  38 C.F.R. § 4.119.

The Veteran filed his claim for service connection in June 2008.  The Veteran was afforded a VA examination in July 2009.  The examiner noted that the Veteran was  diagnosed with diabetes in May 2008.  He took metformin and glipizide.  He had no hospitalization for his diabetes, to include ketoacidosis and hypoglycemic.  He had nocturia 4 times a night and voided 6 to 8 times a day.  He denied problems with his bowels and saw his provider once a month.  He watched his diet and his weight had been stable.  He had glaucoma.  However, the Veteran denied cardiac or renal complications.  He was unemployed secondary to his diabetes.  The examiner diagnosed diabetes mellitus type 2 not controlled, peripheral neuropathy of the bilateral upper and lower extremities, erectile dysfunction and glaucoma.  

VA clinical records continue to show treatment for diabetes mellitus.  However, these records are silent with respect to any regulations of activities.  Rather, they show that the Veteran is unable to exercise due to neuropathy of the lower extremities.  

The Veteran was afforded another VA examination in May 2014.  The electronic record was reviewed.  The examiner noted that the Veteran was required to take an oral hypoglycemic agent and insulin.  However, the Veteran did not require regulation of activities as part of his medical management.  The Veteran experienced ketoacidosis and hypoglycemia less than two times per month.  He had not been hospitalized in the past 12 months for these symptoms.  The examiner found that the Veteran had diabetic peripheral neuropathy, diabetic nephropathy and erectile dysfunction.  The examiner also found that the Veteran was retired from all employment due to his diabetes as well as his peripheral neuropathy.  

At the Board hearing, the Veteran testified that although he was on a restricted diet due to his diabetes, he had no restrictions on activities. 

In accordance with Note (1), the Board will first consider the Veteran's complications of diabetes.  In this regard, the Veteran has already been awarded separate disability ratings for his complications of peripheral neuropathy of the right and left upper and lower extremities as well as erectile dysfunction and the Board will address these complications further below.  Moreover, although the Veteran has asserted that he suffered from diabetic retinopathy, a VA ophthalmic technician clearly found in an April 2014 opinion that the Veteran did not have diabetic retinopathy and his vision was 20/20 in the right eye and 20/25 in the left eye.  This medical evidence is more probative than the Veteran's assertions with regard to whether he has diabetic retinopathy, since the medical professional has clinical experience, education, and training that the Veteran is not shown to have.

The Veteran was also assigned a noncompensable rating for diabetic nephropathy associated with his diabetes.  However, a separate compensable rating is not warranted for this disorder under the rating criteria for renal dysfunction as there is no objective finding of constant Albumin or recurring with hyaline and granular casts or red blood cells; or, hypertension at least 10 percent disabling under diagnostic code 7101; or slight edema; or, transient edema.  38 C.F.R. § 4.115b.

Turning to the criteria for a rating in excess of 20 percent for diabetes mellitus under Diagnostic Code 7913, the Board concludes, after a review of the record, that at no time throughout the course of the appeal has the Veteran's disability met the criteria for a 40 percent disability rating.  Specifically, while the evidence shows the Veteran has been prescribed an oral hypoglycemic agent, takes insulin daily and uses a restricted diet to control his diabetes, he has not been prescribed limited physical activity or advised to avoid strenuous occupational or recreational activities.  In sum, the preponderance of the evidence does not support finding that the Veteran requires regulation of activities, as defined by Diagnostic Code 7913 (regulation of activities as the avoidance of strenuous occupational and recreational activities).  38 C.F.R. § 4.119, Diagnostic Code 7913.  In this regard, the May 2014 VA examiner performed an in-depth physical examination and provided an in-depth history of the Veteran's diabetes mellitus.  The VA examiner specifically found that the Veteran did not require a regulation of activities as part of medical management for diabetes mellitus.  Likewise, VA treatment records also do not document any restriction of activities.   

In sum, the probative evidence of record thus shows that the Veteran has not been required to regulate his activities as defined by the rating criteria.  Therefore, the criteria for an increased rating for diabetes mellitus, type II, under the criteria of Diagnostic Code 7913, are not met.  As the criteria for the next higher, 40 percent, rating are not met and the criteria are cumulative, it follows that the criteria for an even higher rating (60 or 100 percent) likewise are not met.


Peripheral Neuropathy of the Upper Extremities

The present appeal also includes the issues of entitlement to higher ratings for peripheral neuropathy of the right and left upper extremities.  The Veteran's neuropathy of the right upper extremity is assigned a 70 percent evaluation and his neuropathy of  the left upper extremity is assigned a 60 percent evaluation, pursuant to 38 C.F.R. § 4.124a , Diagnostic Code 8513.  Under Diagnostic Code 8513, severe incomplete paralysis warrants a 60 percent rating for the minor extremity and a 70 percent rating for the major extremity.  Complete paralysis warrants an 80 percent rating for the minor extremity and a 90 percent rating for the major extremity.

As the Veteran is right-handed (dominant), the major ratings apply to the right upper extremity and the minor ratings apply to the left upper extremity.

The Veteran was afforded a VA examination in March 2009.  The Veteran reported numbness in the hands all day every day as well as tingling in hands.  On examination, sensation was normal except decreased on bilateral dorsal and palmar wrists to the tips of the fingers decreasing in sensation distally with no perception of sharp versus dull on the dorsal or palmar surfaces of the fingers from the proximal interphalangeal to the distal fingertip.  A May 2009 EMG and Nerve Conduction Study showed sensorimotor polyneuropathy.  

The Veteran was afforded another VA examination in July 2009.  On examination, sensation was decreased in the left upper extremity, but strength was 5/5 in the upper extremities.  The examiner diagnosed peripheral neuropathy of the bilateral upper extremities. 

The Veteran was afforded another VA examination in January 2013.  VA clinical records were reviewed.  It was noted that the Veteran was right hand dominant.  The Veteran reported that his hands were numb and painful and he wore cock-up splints all night and frequently during the day to relieve the numbness and pain.  He had difficulty with manipulation of small objects and pain on using most tools and implements.  The Veteran had mild constant pain, paresthesias and/or dysesthesias, and numbness in both upper extremities.  Strength was 5/5, except on grip and pinch, it was 4/5.  Reflexes were normal.  Sensation was decreased on both extremities, but there was no muscle atrophy.  There were trophic changes described as shiny skin to the elbows.  The examiner diagnosed moderate incomplete paralysis of the radial nerve, median nerve and ulnar nerve.  The examiner observed that the Veteran's peripheral neuropathy of the upper extremities impacted his ability to work as he was unable to use tools with his hands and manipulate small objects accurately.  

The Veteran's VA medical records indicate treatment for his neuropathy; however, these records do not provide evaluations with the findings necessary to evaluate the Veteran's claims under the rating criteria.

Most recently, the Veteran was afforded a VA examination in May 2014.  The Veteran reported severe constant pain in the right upper extremity and moderate pain in the left upper extremity as well as severe intermittent pain in both extremities.  He also reported moderate paresthesias and/or dysesthesias and numbness in both extremities.  Strength was 5/5 throughout.  Reflexes were 1+ in biceps, triceps and brachioradialis.  He had decreased sensation in the hands/fingers on vibratory sense and monofilament testing.  He had no muscle atrophy.  The examiner found that that the Veteran had moderate incomplete paralysis of the radial nerve, median nerve, and ulnar nerve in both upper extremities.  The Veteran was retired from all employment due to his diabetes as well as his peripheral neuropathy.

At the Board hearing, the Veteran reported that he could not grip and had problems driving.  He experienced a stinging pain.  He also reported that he could not sleep due to the pain.  

Based on the evidence of record, the Board concludes that higher initial evaluations  are not warranted for peripheral neuropathy of the right and left upper extremity.  In order to warrant a higher evaluation under Diagnostic Code 8513, the rating criteria require complete paralysis.  The May 2014 VA examiner specifically found that the Veteran had moderate incomplete paralysis, and there was no finding of complete paralysis.  Moreover, the medical evidence shows that there was no muscle atrophy, and he retained muscle strength in the lower extremities of at least 4/5 or better.  Accordingly, the Board concludes that the preponderance of the evidence is against the assignment of an increased evaluation under Diagnostic Code 8513 for the right and left upper extremity neuropathy.

The Board notes that the VA examiners indicated that the radial, median and ulnar nerves of the upper extremities were affected.  However, higher ratings are not available under Diagnostic Codes 8514 (radial nerve), 8515 (median nerve) and 8516 (ulnar nerve) for incomplete paralysis of these nerves as the highest ratings under these codes have already been assigned.  Moreover, separate ratings under each of these diagnostic codes (Diagnostic Codes 8513, 8514, 8515 and 8516) would entail compensating the Veteran twice for the same symptoms.  See 38 C.F.R. § 4.14.  Under the anti-pyramiding provision of 38 C.F.R. § 4.14, the evaluation of the "same disability" or the "same manifestation" under various diagnoses is to be avoided.  In Esteban v. Brown, 6 Vet. App. 259 (1994), the Court held that for purposes of determining whether the appellant is entitled to separate ratings for different problems or residuals of an injury, such that separate evaluations do not violate the prohibition against pyramiding, the critical element is that none of the symptomatology for any one of the conditions is duplicative of, or overlapping with, the symptomatology of the other conditions.  As the primary symptoms pertain to pain and diminished sensation in the hands and fingers, the most appropriate diagnostic code is 8513 pertaining to all radicular groups.  

The Board has also considered whether the Veteran is entitled to a higher or separate rating under any other applicable diagnostic code referable to nerves.  However, the medical evidence does not show that any other nerves have been affected.  Again, the Veteran's symptoms are adequately contemplated under the currently assigned 70 percent and 60 percent ratings.  Therefore, a higher or separate rating under any other diagnostic code pertaining to the impairment of nerves, is not warranted.  Likewise, as there are no other symptoms outside of the previously discussed neurological impairments, the Board finds that no other diagnostic codes are potentially applicable.

Peripheral Neuropathy (sciatic and femoral nerves) of the Lower Extremities

The Veteran's peripheral neuropathy of the sciatic nerve of the right and left lower extremities has been rated under 38 C.F.R. § 4.124a, Diagnostic Code 8520 for paralysis of the sciatic nerve.  Under this code, a 40 percent rating is assigned for moderately severe incomplete paralysis; and a 60 percent rating is assigned for severe incomplete paralysis, with marked muscular atrophy.  A maximum 80 percent rating is assigned for complete paralysis of the sciatic nerve; the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

The Veteran is also seeking initial ratings in excess of 30 percent for peripheral neuropathy of the lower extremities for paralysis of the femoral nerve.  The Board notes that impairment of the femoral nerve is evaluated under Diagnostic Code 8526.  Such provides that a 30 percent rating is assigned for severe incomplete paralysis of the femoral nerve.  A maximum 40 percent rating is assigned for complete paralysis of the femoral nerve; paralysis of quadriceps extensor muscles. 38 C.F.R. § 4.124a, Diagnostic Code 8526.

At the March 2009 VA examination, the Veteran reported numbness in the feet all day every day with tingling in the toes bilaterally and a burning pain in the bilateral lower extremities.  On examination, sensation was normal except decreased in the midcalf bilaterally to the toes, decreasing in sensation distally with no perception of sharp versus dully on the dorsal or plantar surfaces of the toes.  Strength was 4/5 at the knees, toes and ankles bilaterally.  Again, the May 2009 EMG and Nerve Conduction Study showed sensorimotor polyneuropathy.  

At the July 2009 VA examination, sensation was decreased in the right lower extremity.  Strength was 5/5 in the lower extremities.  The examiner diagnosed peripheral neuropathy of the bilateral upper extremities. 

Again, at the VA examination in January 2013, VA clinical records were reviewed.  The Veteran reported pain, numbness and tingling in the feet.  He had balance problems and used a cane.  The Veteran had mild constant pain, paresthesias and/or dysesthesias, and numbness in both lower extremities.  Strength was 5/5 and reflexes were normal.  Sensation was absent on both extremities in the ankle/lower leg and foot/toes, but there was no muscle atrophy.  There was also shiny skin and loss of hair to the knees.  The examiner diagnosed moderate incomplete paralysis of the sciatic nerve.   The femoral nerve in each lower extremity was normal.  The examiner observed that the Veteran's peripheral neuropathy of the lower extremities impacted his ability to work as he was unable to walk distances and used a cane for balance.  He also used a wheelchair for longer mobility.  

The Veteran's VA medical records indicate treatment for his neuropathy; however, these records do not provide evaluations with the findings necessary to evaluate the Veteran's claims under the rating criteria.

At the last May 2014 VA examination, the Veteran reported severe constant pain in the right lower extremity and moderate pain in the left lower extremity as well as severe intermittent pain in both extremities.  He also reported severe paresthesias and/or dysesthesias and numbness in both extremities.  Strength was 5/5 throughout.  Reflexes were 1+ in knees and ankles.  He had decreased sensation on vibratory sense and monofilament testing.  There was no muscle atrophy.  He had trophic changes characterized by loss of hair and darkened appearance to his bilateral lower extremities.  The examiner found that that the Veteran had moderately severe incomplete paralysis of the sciatic nerve and moderate incomplete paralysis of femoral nerve in both lower extremities.  The Veteran was retired from all employment due to his diabetes as well as his peripheral neuropathy.  The examiner noted that the Veteran could only walk short distances, but used a motorized wheelchair due to pain and numbness in the lower extremities.  

At the Board hearing, the Veteran reported pain that was so bad it interfered with his ability to sleep.  He had also been in a wheelchair for three years and could only walk about 10 feet.  

The Board now turns to whether ratings in excess of 40 percent are warranted  under Diagnostic Code 8520 for paralysis of the sciatic nerve in both lower extremities.  Based upon consideration of the evidence, the Board finds that ratings in excess of 40 percent are not warranted for peripheral neuropathy of the right and/or left lower extremities.  Although diminished strength and sensation have been documented, there have been no objective findings of marked muscular atrophy or complete paralysis to warrant a higher rating.  Significantly, the most recent VA examiner described the Veteran's impairment of the sciatic nerve as moderately severe and clearly found that there was no muscle atrophy.  There was also no findings of complete paralysis.  As such, the Board finds that the Veteran's disabilities are consistent with a moderately severe disability picture warranting the current 40 percent ratings under Diagnostic Code 8520 for moderately severe incomplete paralysis of the sciatic nerve of both lower extremities. 

Likewise, based upon consideration of the evidence, the Board finds that ratings in excess of 30 percent are not warranted for peripheral neuropathy of the femoral nerve of the right and/or left lower extremities.  Although diminished strength and sensation have been documented, there have been no objective findings of complete paralysis of either femoral nerve to warrant a higher rating.  Significantly, the most recent VA examiner described the Veteran's impairment of the femoral nerve as moderate incomplete paralysis.  There was no findings of complete paralysis.  As such, the Board finds that the Veteran's disabilities are consistent with a severe disability picture warranting the current 30 percent ratings under Diagnostic Code 8526 for severe incomplete paralysis of the femoral nerve of both lower extremities.  

The Board observes that the separate 30 percent ratings for impairment of the femoral nerve were not assigned from the date of award of service connection, December 17, 2008, for peripheral neuropathy of the sciatic nerve in the lower extremities.  Rather, an effective date of May 17, 2014 was assigned because the May 2014 VA examination was the first medical evidence of impairment of the femoral nerve.  In this regard, the prior January 2013 VA examination found that the femoral nerves were normal.  As such, the appropriate effective date for the award of separate 30 percent ratings for the incomplete paralysis of the femoral nerve of both lower extremities was the date of the VA examination, May 17, 2014.  

The Board has also considered whether the Veteran is entitled to a higher or separate rating under any other applicable diagnostic code referable to nerves.  However, the medical evidence does not show that any other nerves in the lower extremities have been affected.  Again, the Veteran's symptoms are adequately contemplated under the currently assigned ratings.  Therefore, a higher or separate rating under any other diagnostic code pertaining to the impairment of nerves, is not warranted.  Likewise, as there are no other symptoms outside of the previously discussed neurological impairments, the Board finds that no other diagnostic codes are potentially applicable.

Other Considerations

The Board acknowledges that the Veteran, in advancing this appeal, believes that the disabilities on appeal have been more severe than the assigned disability ratings reflect.  In this regard, he is competent to report observable symptoms.  Layno v. Brown, 6 Vet. App. 465 (1994).  In this case, however, the competent medical evidence offering detailed specific specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms for the disabilities on appeal; the medical evidence also largely contemplates the Veteran's descriptions of symptoms.  In sum, the lay evidence has been considered together with the probative medical evidence clinically evaluating the severity of the pertinent disability symptoms.  

The Board has considered whether staged ratings under Fenderson, supra, are appropriate for the Veteran's service-connected disabilities; however, the Board finds that the Veteran's symptomatology has been stable throughout the course of the appeal.  Therefore, assigning staged ratings for such disabilities is not warranted.  

Again, the Board recognizes that the medical evidence indicates that the Veteran's functional impairments from his service-connected diabetes mellitus and peripheral neuropathy of the upper and lower extremities preclude his ability to maintain substantially gainful employment.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for a total disability rating due to individual unemployability due to service-connected disabilities (TDIU) is part and parcel of an increased rating claim when such claim is raised by the record.  The Court held in Bradley v. Peake, 22 Vet. App. 280 (2008), that there could be a situation where a veteran has a schedular total rating for a particular service-connected disability, and could establish a TDIU rating for another service-connected disability in order to qualify for SMC under 38 U.S.C. § 1114 (s) by having an "additional" disability of 60 percent or more ("housebound" rate). See 38 U.S.C.A. § 1114 (s).  Thus, under Bradley, even with the assignment of a total schedular rating, the issue of TDIU was potentially not moot.  However, the facts of Bradley are sufficiently differentiable from the facts of this case such that the holding in Bradley is inapplicable and any TDIU claim is in fact moot.  Specifically, the Veteran has already been granted an award of SMC based on a total scheduler rating for PTSD and additional service-connected disabilities independently ratable at 60 percent or more.  As the Veteran has already been awarded SMC and therefore would have no need to establish a TDIU rating in order to qualify for SMC under 38 U.S.C.A. § 1114 (s), the holding in Bradley is not applicable in this case.  Therefore, any TDIU claim is moot.  

The Veteran previously sought special monthly pension based on the need of aid and attendance, which was denied in a June 2009 rating decision.  Nevertheless, the Board finds that the issue of entitlement to SMC for aid and attendance has not been raised by the record and is not before the Board at this time, as the evidence of record does not indicate that the Veteran is rendered so helpless due to his service-connected disabilities so as to require regular aid and attendance of another person during this period.  See Akles v. Derwinski, 1 Vet. App. 118 (1991) (the issue of entitlement to SMC is part and parcel of a claim for increased compensation and does not require submission of a separate claim).

In conclusion, Board finds that the preponderance of the evidence is against initial higher disability ratings for diabetes mellitus, type II, peripheral neuropathy of the right and left upper extremities, and peripheral neuropathy (both sciatic and femoral nerves) of the right and left lower extremities at any point during the course of the appeal; thus, the benefit of the doubt doctrine is not applicable and the claims for higher ratings must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.


III.  Earlier Effective Date Claims

The statutory and regulatory guidelines for the determination of an effective date of an award of disability compensation are set forth in 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  The effective date of an evaluation and an award of compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date the claim was received or the date entitlement arose, whichever is later.  See 38 C.F.R.  § 3.400.  The provisions of 38 C.F.R. § 3.400(b)(2) allow for assignment of an effective date the day following separation from active service if a claim is received within 1 year after separation from service.  

Any communication or action, indicating intent to apply for one or more benefits under the laws administered by VA may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  38 C.F.R. § 3.155(a).

PTSD

The Veteran contends that he is entitled to an effective date prior to June 30, 2008, for the grant of service connection for PTSD.  Essentially, the Veteran has reported that the accurate effective date should be April 2008 when was he was hospitalized at VA for his psychiatric disorder.  

The Veteran filed a formal application seeking service connection for PTSD that was dated-stamped as received at the RO on June 30, 2008.  The claims file does not contain any submissions by the Veteran prior to this date that can reasonably be construed as a claim for PTSD.  Moreover, the Veteran has not asserted that he filed a prior claim.  Rather, the Veteran asserts that the effective date should be the date he was hospitalized for psychiatric symptoms.  

While, under the provisions of 38 C.F.R. § 3.157(b)(1), the date of outpatient or hospital examination or the date of admission to a VA or uniformed services hospital will be accepted as the date of receipt of a claim, the Court has held that this regulation only applies to a defined group of claims.  See Sears v. Principi, 16 Vet. App. 244, 249 (2002) (section 3.157 applies to a defined group of claims, i.e., as to disability compensation, those claims for which a report of a medical examination or hospitalization is accepted as an informal claim for an increase of a service-connected rating where service connection has already been established).  VA medical records cannot be accepted as informal claims for disabilities where service connection has not been established.  The mere presence of medical evidence does not establish intent on the part of the Veteran to seek service connection for a condition.  See Brannon v. West, 12 Vet. App. 32, 35 (1998); see also Lalonde v. West, 12 Vet. App. 377, 382 (1999) (where appellant had not been granted service connection, mere receipt of medical records could not be construed as informal claim).  Merely seeking treatment does not establish a claim, to include an informal claim, for service connection.  Thus, any prior hospitalization cannot constitute a request for service connection.
  
After reviewing the totality of the evidence, the Board finds that VA did not receive an application for compensation benefits prior to the claim submitted on June 30, 2008.  The Board has reviewed the record and there is simply no indication on the part of the Veteran of any intent to file a claim for service connection prior to the June 2008 claim.    

The effective date of an award of service connection is assigned not based on the date the disability appeared or the date of the earliest medical evidence demonstrating the existence of such disability and a causal connection to service or a service-connected disability; rather, the effective date is assigned based on consideration of the date that the application upon which service connection was eventually awarded was received by VA.  See LaLonde v. West, 12 Vet. App. 377, 382-383 (1999).  

While sympathetic to the Veteran's belief that an earlier effective date is warranted; for the reasons outlined above, the Board is precluded by statute from assigning an effective date prior to June 30, 2008, for the granting of service connection for PTSD.  Accordingly, the preponderance of the evidence is against the claim for an effective date earlier than June 30, 2008.  As such, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).

SMC at Housebound Rate

Special Monthly Compensation is payable for housebound status where the claimant has a single service-connected disorder rated as totally disabling and one or more distinct service-connected disabilities, which are independently ratable at 60 percent and involve different anatomical segments or bodily systems.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).  Alternatively, such compensation may be granted when the claimant is permanently housebound by reason of service-connected disability or disabilities.  Id.  

The Veteran has been in receipt of a maximum 100 percent rating for his PTSD since June 30, 2008.  However, the Veteran did not have an additional disability that was distinct from PTSD and independently rated as 60 percent disabling prior to December 17, 2008.  As such, prior to December 17, 2008, the schedular criteria for entitlement to SMC due to housebound status had not been met.  In sum, the date entitlement arose for such benefit was December 17, 2008.  See 38 C.F.R. § 3.400

In conclusion, the Board is precluded by statute from assigning an effective date prior to December 17, 2008, for the granting of SMC at the Housebound rate.   Accordingly, the preponderance of the evidence is against the claim for an effective date earlier than December 17, 2008.  As such, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).


ORDER

An initial rating in excess of 20 percent for type II diabetes mellitus is denied.

An initial rating in excess of 70 percent for peripheral neuropathy of the right upper extremity is denied. 

An initial rating in excess of 60 percent for peripheral neuropathy of the left upper extremity is denied. 

An initial rating in excess of 40 percent for peripheral neuropathy (sciatic nerve) of the right lower extremity is denied. 

An initial rating in excess of 40 percent for peripheral neuropathy (sciatic nerve) of the left lower extremity is denied. 

An initial rating in excess of 30 percent for peripheral neuropathy (femoral nerve) of the right lower extremity is denied. 

An initial rating in excess of 30 percent for peripheral neuropathy (femoral nerve) of the left lower extremity is denied. 

An effective date prior to June 30, 2008, for the grant of service connection for PTSD is denied.

An effective date prior to December 17, 2008, for the grant of SMC at Housebound rate is denied.


REMAND

The Veteran is seeking an initial compensable evaluation for his erectile dysfunction.  The Board observes that the Veteran's service-connected erectile dysfunction is already compensated for an inability to perform sexual intercourse with an award of special monthly compensation based on the loss of use of a creative organ pursuant to 38 U.S.C.A. § 1114(k) and 38 C.F.R. § 3.350(a).  Under the applicable rating criteria, a 20 percent evaluation is warranted for penis deformity, with loss of erectile power.  38 C.F.R. § 4.115b, Diagnostic Code 7522.  
The Veteran was afforded a VA examination in May 2014.  On physical examination, there was no evidence of penis deformity.  Nevertheless, subsequently at the Board hearing, the Veteran asserted that he has deformity of the penis.  

The Veteran is competent to report and describe a penis deformity. 38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  However, based on the current record, it is unclear whether the Veteran suffers from a penis deformity for VA rating purposes.  As such, the Board finds that he should be afforded another medical examination to obtain the medical information needed to resolve this claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Moreover, with respect to the claim for service connection for a low back disorder, the Veteran has testified that such disorder is secondary to his service-connected disorders.  See 38 C.F.R. § 3.310 (2014); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  The Veteran has not been afforded a VA examination with respect to this issue.  In light of the Veteran's assertions and given the Veteran's significant service-connected bilateral lower extremity impairment, the Board finds that a VA examination is necessary to address whether the Veteran's low back disorder is secondary to his service-connected disorders.  See 38 U.S.C.A.  § 5103A; 38 C.F.R. § 3.159; McLendon, 20 Vet. App. at 83.  Further, when determining service connection, all theories of entitlement must be considered.  Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004); see also Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  As such, the examiner should also address whether a low back disorder is directly relate to the Veteran's active service.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to identify the current level of impairment resulting from his service-connected erectile dysfunction.  The examiner should note the presence or absence of deformity of the penis.  

2.  Schedule the Veteran for a VA examination to determine the etiology of any currently manifested low back disorder.  The claims file should be made available to the examiner for review in connection with the examination. 

Following a review of the record, the examiner should offer an opinion as to the following:

(a)  Whether it is at least as likely as not (a 50% or higher degree of probability) that any current low back disorder was incurred during the Veteran's active service.

(b)  Whether it is at least as likely as not (a 50% or higher degree of probability) that any current low back disorder is proximately due to, or caused by, the Veteran's service-connected disabilities; and 

(c)  Whether it is at least as likely as not (a 50% or higher degree of probability) that any current low back disorder, has been aggravated by the Veteran's service-connected disabilities.  For any aggravation found, the examiner should state, to the best of their ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology by the aggravation.

A detailed rationale for all opinions expressed should be provided.  

3.  Readjudicate the appeal. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


